Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156653 & (25)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156653
                                                                    COA: 337218
                                                                    Kent CC: 05-000708-FH
  GERALD ALAN SHORT,
             Defendant-Appellant.
  _________________________________________/

         By order of July 3, 2018, the application for leave to appeal the September 12,
  2017 order of the Court of Appeals was held in abeyance pending the decision in People
  v Straughter (Docket No. 156198). On order of the Court, leave to appeal having been
  denied in Straughter on July 19, 2019, 504 Mich 930 (2019), the application is again
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to supplement is
  GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
         b0127
                                                                               Clerk